Citation Nr: 1509836	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a left thumb fracture.

2.  Whether new and material evidence was received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence was received to reopen a claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence was received to reopen a claim for service connection for cervical spine disability.

5.  Whether new and material evidence was received to reopen a claim for service connection for right knee disability.

6.  Whether new and material evidence was received to reopen a claim for service connection for left knee disability.

7.  Whether new and material evidence was received to reopen a claim for service connection for right ankle disability.

8.  Whether new and material evidence was received to reopen a claim for service connection for left ankle disability.

9.  Whether new and material evidence was received to reopen a claim for service connection for right wrist disability.

10.  Whether new and material evidence was received to reopen a claim for service connection for left wrist disability.

11.  Whether new and material evidence was received to reopen a claim for service connection for vertigo.

12.  Entitlement to service connection for right thumb disability.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for residuals of frostbite of the feet.

16.  Entitlement to service connection for disability of the long finger of the right hand.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1961 to November 1963.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Montgomery, Alabama and from a July 2012 rating decision of the RO in Montgomery, Alabama.  Jurisdiction of this case belongs to the RO in Montgomery, Alabama.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo, and the claims of entitlement to service connection for right thumb disability, residuals of frostbite of the feet, disability of the long finger of the right hand, and entitlement to an initial compensable rating for a left thumb fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo.

2.  Evidence received subsequent to the July 2005 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo.

3.  Hypertension was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

4.  Sleep apnea was not present in service or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The July 2005 RO decision that denied the Veteran's claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the July 2005 RO decision is new and material, and the Veteran's claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In light of the favorable decision to reopen the Veteran's claim of service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo, any deficiency as to VA's duties to notify and assist, as to those issues, is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A July 2005 rating decision denied service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo.  The Veteran did not appeal the July 2005 rating decision, nor did he submit any new and material evidence within a year of the rating decision.  The July 2005 rating decision thereby became final.

The evidence submitted since July 2005 includes a December 2010 statement from the Veteran's private physician linking the disabilities to the Veteran's service.  The Board finds that the private physician's December 2010 statement pertains to an unestablished fact necessary to substantiate the claims and it, together with the other medical records of evidence, raises a reasonable possibility of substantiating the claims.  As such, the Board finds that new and material evidence has been received to reopen the tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo service connection claims.

Service Connection Claims

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
By correspondence, including that dated in January 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disability has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between hypertension and sleep apnea and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to hypertension or sleep apnea, the Board finds that affording the veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's hypertension or asserted sleep apnea and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide those claims.  In this regard, the Board notes that the file contains a private medical examination conducted following the Veteran's discharge from service.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Hypertension

Service treatment records show no complaints, diagnosis, or treatment of hypertension.  The Veteran's September 1963 service separation examination report indicates that the Veteran's heart was clinically evaluated as normal and blood pressure was recorded as 124/80; the Veteran specifically denied that he had high or low blood pressure on the corresponding Medical History Report at separation, which he signed and certified that he had reviewed and was true and accurate to the best of his knowledge. Thus, there is no evidence of in service incurrence of hypertension.

A February 1988 private medical record noted that the Veteran's heart was normal; blood pressure was recorded as 124/88. An August 2010 private medical record indicated that the Veteran had a blood pressure reading of 150/102.

Hypertension was not shown during service or within one year thereafter, and there is no competent medical opinion linking hypertension to service.  There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's elevated blood pressure and his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of his elevated blood pressure.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's elevated blood pressure is caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the cause or date of onset of his elevated blood pressure is not competent evidence as to a nexus.  In sum, the criteria for service connection for hypertension have not been established.

Since the competent evidence of record fails to indicate that the Veteran had hypertension during service or within a year of discharge from service, or that hypertension has been etiologically related to service, service connection for hypertension is not warranted.

Sleep apnea

Service treatment records show no complaints, diagnosis, or treatment of sleep apnea.  The Veteran's September 1963 service separation examination report noted no sleep disability, and the Veteran specifically denied that he had trouble sleeping on the corresponding Medical History Report at separation, which he signed and certified that he had reviewed and was true and accurate to the best of his knowledge. Thus, there is no evidence of in service incurrence of sleep apnea.

A February 1988 private medical examination revealed no sleep apnea or related abnormality. There is no evidence establishing a diagnosis of sleep apnea or that any such condition is related to service. 

Sleep apnea has not been diagnosed, was not shown during service, and there is no competent medical opinion diagnosing sleep apnea or linking sleep apnea to service.  There is no evidence of record, except for the Veteran's own statements, suggesting that he has sleep apnea and that such a condition is connected to his active service.  Although lay persons can be competent to present diagnoses and nexus opinions, and the Veteran can assert symptoms such as snoring or fatigue as observable symptoms, the question of whether these symptoms are diagnosable as sleep apnea or an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Moreover, the Veteran has not asserted that he is reporting a contemporaneous diagnosis of sleep apnea from a medical professional or that his averred symptoms have been linked to a diagnosis of sleep apnea by a medical professional. As such, the Board finds that the Veteran's statements as to a diagnosis of sleep apnea and the etiology of any asserted sleep apnea is not competent evidence as to a diagnosis or nexus.  In sum, the criteria for service connection for sleep apnea have not been established.

Since the competent evidence of record fails to indicate that the Veteran has a diagnosis of sleep apnea or that any such asserted condition is etiologically related to service, service connection for sleep apnea is not warranted.


ORDER

New and material evidence has been submitted in order to reopen a claims of entitlement to service connection for tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo, and those claims are reopened.

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

REMAND

While new and material evidence has been received to reopen the tinnitus, bilateral hearing loss, cervical spine disability, right and left knee disability, left and right ankle disability, right and left wrist disability, and vertigo service connection claims, whether the Veteran has such disability that is related to service is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by those issues.

As for the issues of service connection for right thumb disability, residuals of frostbite of the feet, and disability of the long finger of the right hand, the Board finds that the competent medical evidence of record is not sufficient to decide those claims.  The Veteran should be afforded a VA examination to address the medical matters presented by those issues.

As for the issue of entitlement to an initial compensable rating for a left thumb fracture, the Board notes that there is little in the way of current findings regarding that disability, to include no VA examinations conducted during the appeal period to determine the current severity of the disability.  A VA examination is required so that the current severity of the Veteran's service-connected left thumb disability may be determined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records (if any) pertaining to treatment of the Veteran dated since September 11, 2011, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examinations regarding the claims of entitlement to service connection for tinnitus, bilateral hearing loss, a cervical spine disability, right and left knee disabilities, left and right ankle disabilities, right and left wrist disabilities, vertigo, a right thumb disability, residuals of frostbite of the feet, and a disability of the long finger of the right hand.  The examiners must be provided the Veteran's claims file for review, and any indicated studies must be completed.  

Following examination of the Veteran and review of the claims file, the examiner(s) should identify whether the Veteran the Veteran currently has or has had during the pendency of the appeal tinnitus, bilateral hearing loss, a cervical spine disability, a right and/or left knee disability, a left and/or right ankle disability, right and/or left wrist disability, vertigo, a right thumb disability, residuals of frostbite of the feet, and a disability of the long finger of the right hand.

For each disability identified by the examiner(s), the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that that the identified disability had its onset in service or within one year of service discharge, or is etiologically related to his active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected left thumb disability.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


